—Order and judgment unanimously affirmed with costs. Memorandum: Supreme Court properly granted summary judgment to plaintiff (see, Agristor Leasing-II v Pangburn, 162 AD2d 960, 961). Defendant failed to submit evidentiary proof in admissible form to show the existence of material issues of fact (see, Columbus Natl. Leasing Corp. v Perkin-Elmer Corp., 177 AD2d 1035). The alleged defects that led defendant to stop payment on her checks were readily discoverable by the exercise of reasonable diligence, and thus provide no basis for her claim of fraud (see, Sirota v Langtry, 204 AD2d 1009 [decided herewith]; George v Lumbrazo, 184 AD2d 1050, Iv dismissed 81 NY2d 759). (Appeal from Order and Judgment of Supreme Court, Onondaga County, Nicholson, J.—Summary Judgment.) Present—Denman, P. J., Fallon, Wesley, Davis and Boehm, JJ.